WALTERS, J.,
concurring in the judgment.
In a landmark case decided last year, the United States Supreme Court wrote that “[t]he states, at the time of the adoption of the Constitution, possessed full power over the subject of marriage and divorce * * * [and] the Constitution delegated no authority to the Government of the United States on the subject of marriage and divorce.” United States v. Windsor,___US___, 133 S Ct 2675, 2691, 186 L Ed 2d 808 (2013). Therefore, the Court explained, consistently with that allocation of authority, “ [t]he Federal Government, through our history, has deferred to state-law policy decisions with respect to domestic relations.” Id. Yet Congress, on occasion, has enacted discrete statutes that bear on marital rights and privileges. Id. at 2690. In a case decided the same day as Windsor, the Court explained that when there is a contention that a federal law preempts state law governing domestic relations, federal courts are to apply a “presumption against pre-emption”: When Congress has not stated an express intent to preempt state law, “family and family-property law must do major damage to clear and substantial federal interests before the Supremacy Clause will demand that state law will be overridden.” Hillman v. Maretta,___US___, 133 S Ct 1943, 1950, 186 L Ed 2d 43 (2013) (internal citations omitted).
The majority uses that standard to determine whether 42 USC § 407(a) of the Social Security Act (section 407) preempts state law. Section 407 prohibits the transfer or assignment of “moneys paid or payable or rights existing” under that Act, and further provides that none of those moneys or rights “shall be subject to execution, levy, attachment, garnishment, or other legal process, or to the operation of any bankruptcy or insolvency law.” The majority holds that section 407 “prohibits either (1) an outright transfer or assignment of a participant’s Social Security benefits, or (2) an offsetting award in value of other assets based on the value of a participant’s Social Security benefits.” Herald v. Steadman, 355 Or 104, 122-23, 322 P3d 546 (2014).
*128I agree with the majority in many respects. I agree that Hillman provides the applicable mode of analysis, that section 407 prohibits an Oregon court from ordering an outright transfer or assignment of a participant’s future Social Security benefits, and that section 407 does not prohibit the judgment that the trial court entered in this case. However, in my view, the preemptive effect of section 407 does not reach as far as the majority concludes that it does. I write to explain my reasoning.
The majority relies for its conclusion on Hisquierdo v. Hisquierdo, 439 US 572, 99 S Ct 802, 59 L Ed 2d 1 (1979). In that case, the California Supreme Court had held that a participant’s expectation of receiving railroad retirement benefits was community property to which he and his spouse had equal rights. In re Marriage of Hisquierdo, 19 Cal 3d 613, 615, 566 P2d 224 (1977). The United States Supreme Court reversed, holding that California’s community property law was preempted by the federal Railroad Retirement Act. 439 US at 590.
As the majority recognizes, Hisquierdo does not control the result in this case: both the state and the federal law at issue here are different. First, Oregon is not a community property state, and no spouse has an equal right to property separately held by the other. ORS 107.105(l)(f). When a court grants a dissolution of marriage, the court may provide “[f]or the division or other disposition between the parties of the real or personal property, or both, of either or both of the parties as may be just and proper in all the circumstances.” Id. Second, the federal law at issue here is the Social Security Act, not the Railroad Retirement Act.
Thus, we must look to the terms of the Social Security Act and specifically to section 407 to determine its effect on Oregon family law. Section 407 includes an express prohibition on the transfer or assignment of future Social Security benefits. 42 USC § 407(a). It therefore prohibits all persons, including state and federal courts, from making such transfers or assignments. Section 407 also protects Social Security benefits from execution, levy, attachment, garnishment, or other legal process and thereby prohibits all persons, including state and federal courts, from engaging *129in those acts.1 I agree that those provisions prohibit state courts from transferring or assigning a participant’s Social Security benefits.
Section 407 does not expressly prohibit state courts from taking any actions other than those that it lists, nor does it expressly preempt state law. Thus, if we are to give section 407 any additional preemptive effect, we must enter the realm of “implied” preemption. There we begin, as noted, with the “presumption against pre-emption.” Hillman, 133 S Ct at 1950. We then consider whether the state law in question, ORS 107.105(l)(f), does “major damage” to “clear and substantial federal interests.” Id.
The only clear and substantial interest disclosed by the terms of section 407 is the interest in ensuring that a Social Security participant receives the Social Security benefits to which he or she is entitled. Section 407 prohibits the transfer or assignment of those benefits; it also prohibits the use of legal process to attach, garnish, or otherwise levy or execute on those benefits. If Oregon law, like the California law considered in Hisquierdo, were to provide that future Social Security benefits are community property and that each spouse is entitled to one half of the other’s benefits, that law would be in opposition to the federal interest in ensuring that the entirety of a participant’s benefits go to the participant. But that is not the law in Oregon, and no party contends that an Oregon court is authorized to award a participant’s future Social Security benefits to a spouse.
In 1975, Congress amended the Social Security Act to add a new provision to the effect that, notwithstanding any contrary law, “including section 407 of this title,” federal benefits may be reached “to enforce the legal obligation of the individual to provide child support or alimony.” 42 USC § 659(a). In 1979, Congress added a definitional provision, now located at 42 USC § 659(i)(3)(B)(ii), which provides that “alimony” does not include the division of property between *130spouses or former spouses. Thus, as amended, the Social Security Act no longer prohibits persons, including courts, from utilizing legal process to attach Social Security benefits to satisfy obligations for child support or alimony. The fact that section 407 continues to preclude courts from transferring, assigning, or executing on future Social Security benefits when it divides spousal property does not impose additional limitations on state courts or evidence a federal interest other than continuing to ensure that participants receive the Social Security benefits to which they are entitled. Section 659(a) explicitly creates an exception to section 407(a) to allow the attachment of Social Security benefits to assist parents and children in collecting support obligations, but that exception does not indicate a congressional intent to bar state courts from carrying out their statutory obligations to divide spousal property in a way that is “just and proper.”
I cannot discern from the terms of section 407 any federal interest other than insuring that Social Security benefits be received by the participant. In Hisquierdo, the Supreme Court identified in the Railroad Retirement Act a congressional intent to preclude a participant in that retirement program from receiving advance payment of benefits. 439 US at 589. The Court relied on a provision in the Railroad Retirement Act that prohibited the “anticipation” of payments. Id. at 588. That meant, the Court explained, that even if a court did not award a participant’s spouse a direct interest in a participant’s future benefits but instead awarded the spouse an offsetting payment, the spouse would improperly “anticipate” the future benefits by receiving her interest before the date Congress set for the participant’s interest to accrue. That anticipation, the Court opined, would frustrate federal policy. Id. at 589.
That same wording is not included in the Social Security Act. Section 407 does address “future payments,” but it prohibits only the transfer and assignment of and execution on those payments; it does not preclude a participant, spouse, or court from “anticipating” them. Thus, the federal interests that the Supreme Court located in the Railroad Retirement Act’s prohibition on anticipation do not inhere in the Social Security Act. Moreover, Congress now has *131amended the Railroad Retirement Act to eliminate not only the prohibition on anticipation, but also the prohibitions on the transfer or assignment of and execution on its benefits. 45 USC § 231m(b)(2). To me, that indicates that Congress did not ascribe to the reasoning or the result in Hisquierdo and would therefore not have intended to extend section 407 beyond its express terms to prohibit a court from granting a spouse who will receive no Social Security benefits an offsetting award of other property.
I cannot identify in section 407 any clear and substantial federal interests that are in jeopardy of major damage from the application of Oregon family law. The state has a strong interest in ensuring that when its residents leave a marriage they do so on terms that are just and proper. Federal interests are not harmed when state courts act to advance their residents’ financial security.
To date, the federal government has deferred to the states the difficult decisions about how spousal assets should be divided on dissolution. Resolving the question of what should happen when one spouse brings assets into a marriage or acquires assets during a marriage that have greater economic value than assets brought or acquired by the other raises questions of fairness with which state legislatures have struggled and that state courts must decide, considering the unique facts of each case, on a daily basis. Perhaps the Supreme Court will decide that, in passing the Social Security Act, Congress intended to do more than ensure that Social Security participants receive the benefits to which they are entitled. Perhaps the Court will decide that Congress also intended to limit the tools available to state courts to divide spousal property in a way that is just and proper. However, I detect in the Supreme Court’s decisions in both Windsor and Hillman a robust respect for the states’ traditional role in family law and a reluctance to extend implied preemption in that field. In Hillman, the Court held that a federal law requiring that a designated beneficiary receive federal insurance benefits preempted a state law that allocated those proceeds to another. 133 S Ct at 1953. However, the Court noted that it was not writing on a “clean slate,” id. at 1950, and relied on a “direct conflict” between the two laws to decide that the state law was *132preempted. Id. at 1955.1 expect that the Court would do the same if it were called on to interpret section 407.
As a state court, we should not decide that the Supremacy Clause limits our state’s role in making and carrying out the law that governs family relations unless we are convinced that Congress intended to override the presumption that state law should prevail. I would hold that the only direct limitation that Congress imposed on states when it enacted section 407 was a prohibition on judicial transfer or assignment of and execution on a participant’s Social Security benefits; therefore I would not imply any additional preemptive intent.

 It could be that section 407 is more accurately viewed as a federal prohibition imposed by that sovereign on all actors. Viewed in that way, the question may more accurately be stated as a question whether Congress has the power to impose that prohibition rather than as a question whether Congress intended to preempt state law.